               IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA


MICHAEL D. LEATHERWOOD,                     )
                                            )
                            Plaintiff       )
                                            )
              vs.                           )         No. CIV-19-54-C
                                            )
JOE M. ALLBAUGH, et al.,                    )
                                            )
                            Defendants      )


                                         ORDER


       Before the Court is Plaintiff’s Objection to Magistrate’s Order. Therein Plaintiff

objects to Judge Jones’ June 25, 2019, Order which set certain limits on discovery.

Defendants filed a Motion to Dismiss arguing Plaintiff failed to properly exhaust

administrative remedies before pursuing this action. Plaintiff requested leave to conduct

discovery on the issue of exhaustion. Judge Jones entered an Order granting Plaintiff’s

request for discovery but limiting the scope of that discovery. Plaintiff objects to the

limitations imposed by Judge Jones.

       Plaintiff has failed to demonstrate Judge Jones’ decision was clearly erroneous.

See 28 U.S.C. § 636(b)(1)(A). The limits imposed by Judge Jones restrict discovery to

the issue to be resolved – whether Plaintiff properly exhausted administrative remedies

before filing suit.   The additional matters on which Plaintiff seeks discovery lack

relevance to that narrow issue.
      Accordingly, Plaintiff’s First Amended Objection to Magistrate Judge’s Order

[Doc. No. 42] (Dkt. No. 55) is DENIED.

      IT IS SO ORDERED this 19th day of August, 2019.




                                         2
